


110 HR 4932 IH: To amend title 5, United States Code, to make certain

U.S. House of Representatives
2008-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4932
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2008
			Ms. Bordallo
			 introduced the following bill
		
		
			January 15, 2008
			Referred to the Committee on Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to make certain
		  additional plans eligible to participate in the health benefits program under
		  chapter 89 of such title.
	
	
		1.Additional
			 plansSection 8903 of title 5,
			 United States Code, is amended by adding at the end the following:
			
				(5)Additional
				Plans
					(A)In
				generalOne or more plans (other than a Government-wide plan or
				an employee organization plan), which may be underwritten by carriers licensed
				in any number of States, offering one or more levels of benefits, under which
				payment is made by a carrier under contracts with physicians, hospitals, or
				other providers of health services for benefits of the types described by
				section 8904(5) of this title given to employees, annuitants, members of their
				families, former spouses, or persons having continued coverage under section
				8905a of this title, or, under certain conditions, payment is made by a carrier
				to the employee, annuitant, family member, former spouse, or person having
				continued coverage under section 8905a of this title.
					(B)State
				definedFor purposes of this paragraph, the term
				State means any of the several States, the District of Columbia,
				Guam, American Samoa, the Commonwealth of Puerto Rico, the United States Virgin
				Islands, and the Commonwealth of the Northern Mariana
				Islands.
					.
		2.Types of
			 benefitsSection 8904(a) of
			 title 5, United States Code, is amended by inserting after paragraph (4) the
			 following:
			
				(5)Additional
				PlansBenefits of the types named under paragraph (1) or (2) of
				this subsection or
				both.
				.
		3.Technical and
			 conforming amendmentsChapter
			 89 of title 5, United States Code, is amended—
			(1)in section 8902(n)
			 (in the matter before paragraph (1)), by striking (1), (2), or
			 (3) and inserting (1), (2), (3), or (5); and
			(2)in section 8904(a)
			 (in the matter after paragraph (4)), by striking (1) and (2) and
			 inserting (1), (2), and (5).
			
